 



Exhibit 10.1
AMENDMENT NO. 1 TO
STOCK AND ASSET PURCHASE AGREEMENT
     This AMENDMENT NO. 1 TO STOCK AND ASSET PURCHASE AGREEMENT, dated as of
November 1, 2006 (this “Amendment”), is by and between ProQuest Company, a
Delaware corporation (“Seller”), and Snap-on Incorporated , a Delaware
corporation (“Buyer”). Seller and Buyer may be referred to in this Agreement
individually as a “Party” or collectively as “Parties.”
     WHEREAS, Seller and Buyer are parties to that certain Stock and Asset
Purchase Agreement dated as of October 20, 2006 (the “Agreement”). Capitalized
terms used herein but not otherwise defined shall have the meanings ascribed to
them in the Agreement; and
     WHEREAS, the Parties wish to amend the Agreement pursuant to the terms
herein set forth.
     NOW, THEREFORE, in consideration of the covenants hereinafter set forth,
and intending to be legally bound hereby, the Parties agree as follows:
ARTICLE I
AMENDMENTS
     The Agreement shall be hereby amended as follows:
     1.1 Section 2.2. Section 2.2 of the Agreement is hereby deleted in its
entirety and replaced with the following new Section 2.2:
“2.2 Purchase Price. The aggregate purchase price for the Stock and the Foreign
Assets shall be Five Hundred Eight Million Dollars ($508,000,000) (the “Base
Price”), subject to adjustment pursuant to Article III below (the “Purchase
Price”).”
     1.2 Section 6.3. Section 6.3 of the Agreement is hereby deleted in its
entirety and all references to Section 6.3 in the Agreement are hereby deleted.
     1.3 Section 11.1(d)(iii). Section 11.1(d)(iii) is deleted in its entirety
and all references to Section 11.1(d)(iii) in the Agreement are hereby deleted.
     1.4 Section 11.3. Section 11.3 of the Agreement is hereby deleted in its
entirety and all references to Section 11.3 in the Agreement are hereby deleted.
     1.5 Definitions. All defined terms used exclusively in the Sections of the
Agreement that are deleted by this Amendment are hereby deleted.

 



--------------------------------------------------------------------------------



 



ARTICLE II
MISCELLANEOUS AGREEMENTS OF THE PARTIES
     2.1 No Other Amendments; Reference. Except as otherwise provided herein,
all of the terms, covenants and other provisions of the Agreement shall continue
to be in full force and effect in accordance with their respective terms. After
the date hereof, all references to the Agreement shall refer to the Agreement
(including the Exhibits and Disclosure Schedule attached thereto), as amended by
this Amendment.
     2.2 Entire Agreement. This Amendment, the Agreement and the Disclosure
Schedule thereto and agreements referred to in the Agreement (including the
Confidentiality Letter) set forth the entire understanding of the Parties as to
matters not expressly excepted or excluded herein or in the Agreement.
     2.3 Counterparts. This Amendment may be executed in any number of
counterparts (including by means of facsimile or scanned copy), each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.
     2.4 Governing Law; Submission to Jurisdiction; Waivers. This Amendment and
each other document delivered pursuant to this Amendment shall be governed by,
and construed in accordance with, the Laws of the State of Delaware. Each of the
Parties agrees that if any dispute is not resolved by the Parties, it shall be
resolved only in the Courts of the State of New York sitting in the County of
New York or the United States District Court for the Southern District of New
York and the appellate courts having jurisdiction of appeals in such courts
(collectively, the “Proper Courts”). In that context, and without limiting the
generality of the foregoing, each of the Parties irrevocably and unconditionally
(a) submits for itself and its property in any action relating to this Amendment
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Courts of the State of New York sitting in the
County of New York, the court of the United States of America for the Southern
District of New York, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any such action
shall be heard and determined in such New York State court or, to the extent
permitted by law, in such federal court; (b) consents that any such action may
and shall be brought in such courts and waives any objection that it may now or
thereafter have to the venue or jurisdiction of any such action in any such
court or that such action was brought in an inconvenient court and agrees not to
plead or claim the same; (c) waives all right to trial by jury in any action
(whether based on contract, tort or otherwise) arising out of or relating to
this Amendment or any document delivered pursuant to this Amendment, or its
performance under or the enforcement of this Amendment or any document delivered
pursuant to this Amendment; (d) agrees that service of process in any such
action may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address as provided in Section 12.1 of the Agreement; and
(e) agrees that nothing in this Amendment or any document delivered pursuant to
this Amendment shall affect the right to effect service of process in any other
manner permitted by the Laws of the State of New York.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed as of the date first above written.

            PROQUEST COMPANY

      By:   /s/ Alan W. Aldworth       Name:   Alan W. Aldworth      Title:  
Chairman, President & CEO        SNAP-ON INCORPORATED

      By:   /s/ Jack D. Michaels       Name:   Jack D. Michaels      Title:  
Chairman, President & CEO     

 